Citation Nr: 1433057	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-44 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic rhinitis, with a deviated nasal septum.  

2.  Entitlement to an initial compensable rating the postoperative residuals of a fracture of the left first toe with a scar.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to January 2008.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  

Although the Veteran also perfected an appeal with respect to the issue of entitlement to service connection for bilateral hearing loss, that issue was resolved by a March 2011 rating decision granting the benefit sought.

The Board notes that The American Legion submitted argument in support of the appeal in July 2014, but the record reflects that the Veteran had appointed the California Department of Veterans Affairs to represent him in May 2014.  In its written argument, The American Legion raised the issues of entitlement to a higher rating for sinusitis and entitlement to service connection for back disability, left knee disability, and loss of the sense of smell.  If the Veteran desires to pursue any of these issues, he should so inform the RO, which should respond appropriately to any such clarification received from the Veteran.


REMAND

The record reflects that the Veteran has not been afforded a VA examination to determine the current degree of severity of either disability at issue since May 2009.  In addition, although he appears to be followed by VA on a regular basis , no VA outpatient records for the period since February 2011 have been obtained.  Moreover, the evidence of record indicates that the Veteran was to undergo sinus surgery by VA in May 2008.  No record of the sinus surgery is of record.

The Board further notes that on his VA Form 9, the Veteran checked both the box indicating he did not want a Board hearing and the box indicating he wanted a hearing before the Board at the RO.  

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all outstanding records pertinent to the issues on appeal, to include records pertaining to the VA sinus surgery in May 2008 and VA outpatient records for the period since February 2011.

2.  Then, afford the Veteran appropriate VA examinations to determine the current degree of severity of the disabilities at issue.  The claims file and any pertinent evidence in the electronic files that is not contained in the claims file should be made available to and reviewed by the examiner(s).

The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s).

3.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case.

4.  In addition, if the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should inform the Veteran of his options for a Board hearing and request him to clarify whether he desires a Board hearing and if so the type of Board hearing.  The RO or the AMC should respond appropriately to any clarification provided by the Veteran.

Thereafter, the case should be returned to the Board for further appellate action if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified by VA but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

